Citation Nr: 1622335	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable disability rating for posttraumatic stress disorder (PTSD) with alcohol abuse.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and D. H.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to August 1969, and he received decorations including the Vietnam Service Medal and the Vietnam Campaign Medal with 60 Device.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the March 2016 Board hearing presided over by the undersigned Veterans Law Judge.

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board acknowledges that the evidence shows that the Veteran's psychiatric symptoms have impacted his ability to work, as discussed below, and that the Veteran is retired.   However, there is no indication that the Veteran retired or is unable to work due to his symptoms of PTSD with alcohol abuse.  See e.g., April 2014 VA examination (reporting that he retired from a 39-year career and stopped working completely in about 2012 because he has not been physically able to work due to nonservice-connected physical problems).  Because there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected disability, a TDIU has not been raised by the record and is not before the Board at this time.  




	
FINDING OF FACT

PTSD with alcohol abuse is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); it is not manifested occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for PTSD with alcohol abuse have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2015).  

Because service connection has been granted and an initial disability rating and effective date have been assigned for the disability on appeal, the purpose for serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Board notes that the Veteran was provided pre-adjudication notice in August 2011 regarding how to substantiate the underlying claim for service connection and how VA determines the disability rating and effective date.  

VA has fulfilled its duty to assist by associating service treatment records, post-service treatment records, and lay statements with the record.  The Board notes that the Veteran reported that he is receiving retirement benefits, and not disability benefits, from the Social Security Administration (SSA).  See March 2016 Board hearing transcript at p. 14.  Therefore, the Veteran's SSA records are not relevant to the claim on appeal.  Further, the Veteran has been afforded VA examinations in February 2012 and April 2014.  The examiners each conducted an examination and provided sufficient information regarding the Veteran's psychological manifestations such that the Board can render an informed determination.  The Board finds that the VA examinations in conjunction with the other evidence of record are adequate for rating purposes.   

The Board acknowledges that the Veteran reported that he has been treated for "all/ diabetes" by Dr. G. M. for the entire appeal period.  See September 2011 Form 21-4142.  However, the Veteran testified that he receives only VA treatment for his psychiatric disorder.  See March 2016 Board hearing transcript at p. 3; see also January 2015 Veteran statement.  Therefore, the Board concludes that any outstanding records from Dr. G. M. would not show new information that would possibly substantiate a rating greater than 30 percent for PTSD with alcohol abuse.  Therefore, remand to obtain any outstanding records from Dr. G. M. is not necessary.   

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

PTSD

The Veteran's service-connected PTSD with alcohol abuse is currently rated as noncompensable for the entire appeal period under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  The Veteran contends that this rating does not accurately depict the severity of his disability.  The Board notes that any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Here, because DC 9411 contemplates the Veteran's diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

A 0 percent rating is provided when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

10 percent disabled for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

30 percent disabled for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The Veteran is competent to report his psychiatric symptoms and observations, and the Board finds these reports as to his symptoms are credible.  The Veteran is also competent to report what his son has told him, his son is competent to report his observations of the Veteran, and the Board finds that these reports are credible.  Also, the Veteran's ex-wife and the Veteran's friends and co-workers are also competent to report their observations of the Veteran, and the Board finds that their reports as to their observations of the Veteran are credible. 

The Board notes that though the Veteran has diagnoses of PTSD as well as nonservice-connected depressive disorder, the medical evidence shows that symptoms thereof cannot be separately attributed to each psychiatric disorder.  See April 2014 VA examination (noting that these symptoms have overlapping symptoms).  Therefore, the Board will consider all of the Veteran's psychiatric symptoms when rendering the evaluation for PTSD with alcohol abuse.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

During the entire appeal period, the evidence shows that the Veteran's service-connected PTSD with alcohol abuse is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as occasional depressed mood; anxiety (including when around a crowd of people); chronic sleep impairment with nightmares; heightened startle response; suspiciousness; unprovoked irritability and angry outbursts; difficulty concentrating; and, mild memory loss (such as forgetting names and task instructions).  See e.g., VA treatment records from December 2011 to May 2014; February 2012 VA examination; April 2014 VA examination (noting that the Veteran's symptoms have not changed significantly since the last examination, though the Veteran is more aware of how his symptoms affects him); June 2013 RO hearing transcript; March 2016 Board hearing transcript.  

The Veteran has social impairment in that his relationship with his family has been affected due his symptoms of irritability and unprovoked angry outbursts.  See e.g.,  June 2013 statement from the Veteran's ex-wife (reporting that when the Veteran was drinking, he was socially isolated from his family and would become angry if provoked; reporting that even when he was not drinking, the Veterans demonstrated unprovoked irritability and recurrent angry outbursts which affected his relationships with his family); April 2014 VA examination (reporting irritability and unprovoked angry outbursts with his co-workers and noting that after his retirement in 2010, he still worked intermittently until about 2012).  

The Veteran has occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks in that he has a history of being irritable, losing his temper, and having recurrent angry verbal outbursts with his co-workers at most four times a week.  See e.g., June 2013 RO hearing transcript at p. 3-4 (also noting that he has been reprimanded several times over the course of his career); February 2012 VA examination (reporting that he had angry outbursts with his co-workers when they were putting too much work on him in the shop or if they were wasting time and could be helping him or when they "crowded" him too much); April 2014 VA examination; March 2016 Board hearing transcript at p. 5-6 (reporting that he would recurrently lose his temper when provoked by his co-workers who liked to horseplay).  The Veteran also reported that he has had mild memory loss and lack of concentration, which has resulted in having to ask for instructions again or telling the instructor to have someone else perform the tasks, problems remembering to perform simple tasks, and getting easily sidetracked from a task.  See June 2013 RO hearing transcript at p. 8; April 2014 VA examination.  

However, the preponderance of the evidence is against a finding that during the appeal period the Veteran has psychiatric symptoms that are of a severity, frequency, and duration so as to cause occupational and social impairment with reduced reliability and productivity.  A Veteran may only qualify for a 50 percent disability rating for psychiatric disorder under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires that those symptoms cause the requisite occupational and social impairment, namely occupational and social impairment with reduced reliability and productivity, during the appeal period.  Id.  

Here, for example, the evidence during the appeal period does not show symptoms such as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; impaired judgment; impaired abstract thinking; and, difficulty in establishing and maintaining effective work and social relationships.  See e.g., VA treatment records from December 2011 to May 2014 (showing speech, judgment, and thinking within normal limits); February 2012 VA examination (reporting that he socializes with friends such as those with whom he rides motorcycles and with other Veterans); April 2014 VA examination (noting that though the Veteran has had irritability with co-workers and family members, he has several friends, and he remains on friendly terms with his ex-wife, visits with his mother and his son about once a week and visits his sister and her husband once or twice a month; reporting anxiety but denying panic attacks).  

The Board acknowledges that the evidence during the appeal period does show symptoms of occasional flattened effect; difficulty in understanding complex commands in a work-setting; impairment of short and long-term memory (e.g., forgetting to complete tasks); and occasional disturbances of motivation and mood.  See e.g., VA treatment records from December 2011 to May 2014; June 2013 RO hearing transcript at p. 8; April 2014 VA examination; March 2016 Board hearing transcript.  However, the Board finds that the Veteran's symptoms are contemplated by the 30 percent rating because the Veteran's psychiatric symptoms of PTSD with alcohol abuse are not of a frequency, duration, or severity so as to result in occupational impairment with reduced reliability and productivity.  

On review, the evidence shows that the Veteran's psychiatric symptoms result in no worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is contemplated by the 30 percent rating as discussed above; and, the evidence does not reflect an overall disability picture of occupational impairment with reduced reliability and productivity due to his psychiatric symptoms.  See February 2012 VA examination (Veteran reported that he worked a lot of overtime and would put in 60 hours per week on average over the past decade); June 2013 statement from the Veteran's ex-wife (reporting that even when he was drinking he worked every single day); April 2014 VA examination (reporting that he worked for about four decades until his retirement in 2010 and that he worked intermittently for about 2 years thereafter and is now unable to work due to nonservice-connected physical disability); 2016 Board hearing transcript at p. 7-8 (reporting that despite his sleep impairment, he did not miss work and considers himself a workaholic; reporting that he would work overtime and would continue working to avoid intrusive negative memories); see also February 2012 VA examination (Veteran reported that his son told him that he is a lot easier to live with when he is working). 

Accordingly, the Board finds that though the Veteran's PTSD with alcohol abuse symptoms cause social and occupational impairment, the Veteran's symptoms are not of a severity, frequency, and duration so as to result in occupational and social impairment with reduced reliability and productivity during the appeal period.  

The Board also notes that during this period, the Veteran's GAF scores do not support a finding that the Veteran's overall disability picture is consistent with a rating greater than 30 percent.  The Veterans lowest GAF score shown in the medical evidence during the appeal period is 70.  See February 2012 VA examination.  A GAF score of 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social and occupational functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  This GAF score reflects the level of impairment contemplated by a 30 percent rating.  Further, the Veteran's GAF scores alone do not reflect occupational and social impairment with reduced reliability and productivity, and for the reasons discussed above, the evidence of record does not show this level of occupational and social impairment. 

Thus, on review, the Board finds that the preponderance of the evidence is against finding that the Veteran has symptoms of such severity, frequency, and duration so as to meet or approximate the level of impairment provided for a 50 percent rating in the rating schedule during this period.  For these reasons, an increased rating of 30 percent, but no higher, for PTSD with alcohol abuse is warranted for the entire period on appeal.  38 C.F.R. § 4.7.  

At no point during the relevant appeal period have the criteria for a rating greater than 30 percent been met or approximated for PTSD.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 30 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to service-connected PTSD, which is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as occasional depressed mood; anxiety (including when around a crowd of people); chronic sleep impairment with nightmares; heightened startle response; suspiciousness; unprovoked irritability and angry outbursts; difficulty concentrating; and, mild memory loss (such as forgetting names and task instructions).  Further, the ratings expressly contemplate psychiatric symptoms that are not listed specifically in the General Rating Formula for Mental Disorders.  

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's condition fail to capture the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no medical evidence or lay allegation of additional symptoms or disability that have not been attributed to a specific service-connected disability.  The Veteran is evaluated for PTSD, rated as 30 percent disabling.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for this disability do not adequately describe or reflect his symptomatology.  Further, at this time, the Veteran is not service-connected for any other disabilities.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is  therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  



ORDER

A 30 percent rating for PTSD with alcohol abuse is granted, subject to the law and regulations governing the payment of VA compensation benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


